Title: To Alexander Hamilton from Charles Wilkes, 22 April 1800
From: Wilkes, Charles
To: Hamilton, Alexander


[New York] Tuesday Morning 22nd. April 1800
Alexander Hamilton Esqe.
Dear sir
Mr Robert C Johnson placed in your hands some time ago, some papers relative to lands in Tioga county & on the seneca lake, for the purpose I believe of having your opinion relative to the title. Among them were some conveyances from Watson & Greenleaf. I am concerned, with two other friends, in some part of these lands with Mr Johnson, and we were very desirous, for particular purposes, to get these papers. Mr Johnson informed us that he had or would apply to you for them. He has since left town & we understand from him that he has not obtained them. There is no objection on his part to our having them, on the contrary it is entirely his wish. If you see no impropriety in it, I should esteem it a great favor if you would let me have them, and I will undertake to return them to you if necessary. I beg you to excuse my giving you this trouble & to believe me with great esteem
Your obliged & obed

Chas Wilkes.


P.S. Will you permit me to remind you of the renewal of your notes? Your account, by the former ones being charged, is now overdrawn $5300.

